CRITZ, Commissioner.
This suit was filed in the district court of Tarrant county, Tex., hy P. A. Redmond against J. C. Crowley et al. ' Trial in the district court resulted in a judgment for Redmond. On appeal to the Court of Civil Appeals at Port Worth hy J. C. Crowley et al., that court, in an opinion by Chief Justice Conner, reversed the judgment of the district *1114court and remanded the cause for a new trial. 41 S.W.(2d) 274. P. A. Redmond brings error.
We have' read and carefully considered Judge Conner’s opinion, and find that same makes a proper disposition of this ease and gives correct reasons therefor.
The judgment of the Court of Civil Appeals is affirmed.
Opinion adopted by the Supreme Court, May 2, 1934.